DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/576,424 filed September 19, 2019.

Allowable Subject Matter
Claims 9-10 & 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 9 is allowed because none of the prior art either alone or in combination discloses a method of manufacturing a semiconductor device comprising: (b) bonding, by applying a load to a bonding wire formed of a material containing copper, the bonding wire to the bonding pad, such that an intermetallic compound layer formed of an intermetallic compound containing copper from the bonding wire and aluminum from bonding layer is formed in the bonding layer between the bonding wire and the barrier layer while the intermetallic compound layer does not reach the barrier layer; after the step (b) completes, (c) heating, without apply the load to the bonding wire, the semiconductor chip on which the bonding of the bonding wire to the bonding pad has been performed such that at least a portion of the intermetallic compound layer reaches the barrier layer, wherein a temperature at which the semiconductor chip is heated is determined based on a thickness of the bonding layer remaining between the bonding wire and the barrier layer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsumura (US Patent 5,116,783)
Hebert (Pre-Grant Publication 2008/0006951)
Tanaka (Pre-Grant Publication 2008/0203568)
Nakao (Pre-Grant Publication 2010/0096437)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818